Mr. Justice Graves delivered the opinion of the court. 2. Continuance, § 31*—discretion of court. A motion for a continuance on the ground of ill health of a party defendant is addressed solely to the discretion of the trial judge. 3. Appeal and ebbob, § 1350*—when exercise of discretionary power by court is not error. The exercise of a discretionary power by a court is never error unless it is clearly abused. 4. Continuance, § 49*—when affidavit for is insufficient. An affidavit for a continuance because of the ill health of one of two party defendants, showing that the instrument sued on is a forgery and that no one can testify as to - such fact except such defendant, is insufficient where the plea of defendant is not verified, as under section 52 of the Practice Act (J. & A. f 8589), providing that no person shall be permitted to deny the execution of an instrument in writing sued on unless he shall verify his plea by affidavit, such party would not have been allowed to testify that the instrument was a forgery if she had been in court. 5. Landlobd and tenant, § 473*—when no notice to quit or demand for rent is necessary. Where a tenant claims title adverse to his landlord, no notice to quit or demand for rent is necessary before bringing suit to dispossess him. 6. Landlobd and tenant, § 474*—when notice or demand for rent is sufficient. Where notice of the landlord’s election to terminate the tenancy for nonpayment of rent and for immediate possession is given, no other notice or demand for rent is necessary before beginning an action of forcible entry and detainer. 7. Tbial, § 198*—when direction of verdict for plaintiff is proper. There is no error in instructing a jury in a forcible entry and detainer action to find the issues for plaintiff where all the essential elements necessary to plaintiff’s right of recovery are proven and uncontroverted.